The opinion of the Court was delivered by
Fenner, J.
The judgment ajipealed from is in the following words: “ It is ordered, etc., that all the proceedings herein be transferred to Division “ E ” of this court, there to be cumulated with the insolvency proceedings of Daniel S. Ramelli.” It has been the settled jurisprudence of this Court, from a very ancient date, that no appeal lies from such an order. Kelly vs. Breedlove, 9 Mart. 492 ; Pooley vs. Moorhouse, 13 An. 300; Powell vs. Kellar, 1 An. 25 ; 3 Mart., O. S., 185 ; 3 Mart., N. S., 25.
We presume the Judge acted under Section 1816, R. S., which provides that “ suits brought anterior to the failure shall be transferred to the court in which the insolvent debtor shall have presented his schedule.” We do not think this statute inconsistent with Art. 130 of the present Constitution. The case is thus identical with Pooley vs. Moorhouse, 13 An. 300.
It is, therefore, ordered, that the appeal herein be dismissed at cost of appellant.
Rehearing refused.